RESOLUCIÓN DEL TRIBUNAL.
Vistas la ley de la Asamblea Legislativa de esta Isla aprobado en nueve de Marzo último, por cuya sección 6a. se limitó la jurisdicción de esta Corte Suprema para co-nocer de las apelaciones á que se refiere el párrafo 2do. de la Sección 295 del Código de Enjuiciamiento Civil, á los casos en'que el valor de la propiedad reclamada, ó la suma especificada en la sentencia, sin incluir pro-ductos é intereses sobre la misma exceda de trescientos *580dollars y las resoluciones dictadas por esta Corte Su-prema én consonancia con la citada ley en los días 1, 2 y 7 del que cursa, en los autos seguidos por Tiro American Railroad Company of Porto Rico, contra Francisco Hernández, sobre indemnización de daños y perjuicios; W. Lind contra A. A. David y C. Porto Rico Cigar Co., sobre nulidad de un vale y Guillermo Fer-nández contra Eusebio Mogica, sobre cobro de pesos; y por las razones en que se, fundan dichas sentencias que constan en los dictámenes'que las acompañan de los Ho-norables Jueces de esta Corte Suprema los Sres. J. H. MacLeary y Adolph G. Wolf y cuyas razones son do perfecta aplicación al caso presente por no exceder de trescientos dollars la cuantía de la demanda; se desestima la apelación establecida en estos autos por el Doctor Don Rafael Cesteros contra la sentencia dictada por la Córte de Distrito de Guayaina en catorce de Noviembre de mil novecientos cuatro, quedando en su consecuencia subsistente y en todo su vigor la expresada sentencia, sin especial condenación de costas; y remítase copia cer-tificada de la presente resolución á la Corte sentenciadora para su cumplimiento y demás efectos que procedan con arreglo á derecho.
Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Pignoras, MacLeary y Wolf.